Citation Nr: 0929275	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  03-24 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for a 
right leg disorder, a right hip disorder, a low back 
disorder, bilateral hearing loss, and tinnitus, on the basis 
that new and material evidence sufficient to reopen the 
previously denied claims had not been received.  

In April 2007, the Board reopened the previously denied 
claims of entitlement to service connection for a right leg 
disorder, a right hip disorder, and a low back disorder, and 
remanded the issues of whether new and material evidence has 
been received to reopen the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus for 
additional development.  The file has now been returned to 
the Board for further consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, addressed 
in the REMAND portion of the decision below, are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The probative evidence of record indicates that the 
Veteran's right leg disorder is unrelated to his period of 
service, or to any aspect thereof.

2.  The probative evidence of record indicates that the 
Veteran's right hip disorder is unrelated to his period of 
service, or to any aspect thereof.

3.  The probative evidence of record indicates that the 
Veteran's low back disorder is unrelated to his period of 
service, or to any aspect thereof.


CONCLUSIONS OF LAW

1.  A right leg disorder was not incurred in or aggravated by 
active service, and may not be presumed as such.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

2.  A right hip disorder was not incurred in or aggravated by 
active service, and may not be presumed as such.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

3.  A low back disorder was not incurred in or aggravated by 
active service, and may not be presumed as such.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

The Veteran was notified in a VCAA letter dated in May 2003, 
before the initial adjudication of the claims, of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to review his claims and determine what additional 
information was needed to process his claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

An April 2007 VCAA letter also informed him regarding the 
appropriate disability ratings or effective dates to be 
assigned.  Since the Board has concluded that the 
preponderance of the evidence is against the claims of 
entitlement to service connection, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A July 2008 VCAA letter also informed the Veteran of 
outstanding information needed to decide his claims, 
specifically, private treatment records.  

To the extent that any letter was defective, the Board notes 
that the Veteran, by his submission of statements of his wife 
and a fellow service member as to the incurrence of an in-
service half-track accident, and by his submission of an 
opinion of his private physician as to the relationship 
between his claimed disabilities and his period of service, 
has demonstrated actual knowledge as to what was necessary to 
substantiate his claims.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA examination in February 2009, 
and an opinion as to his claims was obtained.  

The Veteran's available service treatment records and all 
identified, authorized, and available post-service treatment 
records relevant to the issue on appeal have been requested 
or obtained.  The Board notes that the balance of the 
Veteran's service treatment records, with the exception of 
his physical examination upon separation from service, is 
unavailable due to fire-related loss.  The RO was made aware 
by the National Personnel Records Center (NPRC) of such loss 
in November 1990, and was also made aware, in May 1993, that 
their search for alternative records, in the form of 
treatment records in the possession of the Surgeon General's 
Office, was unsuccessful.  The Veteran was informed of the 
loss of the balance of his service treatment records and 
asked to provide information as to his claimed in-service 
injuries by a December 1990 Request for Information to 
Reconstruct Medical Data.

By an April 2007 Board remand, the Appeals Management Center 
(AMC) was directed to obtain the Veteran's private treatment 
records from Dr. Almquist.  By a VCAA letter dated in July 
2008, the AMC requested that the Veteran complete and return 
a VA Form 21-4142, Authorization and Consent to Release 
Information, so that the AMC could obtain treatment records 
from Dr. Almquist.  No response was received.  Significantly, 
the Veteran submitted a response, dated in May 2009, to the 
April 2009 Supplemental Statement of the Case, indicating 
that he had no other information or evidence to submit.  As a 
result, any information that may have been obtained, and 
possibly would have been beneficial to the Veteran's claim, 
is not of record.  The Board reminds the Veteran that the 
duty to assist is not a one-way street.  If a Veteran wishes 
help in developing his claim, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Where a combat wartime Veteran alleges he suffers disability 
due to an injury incurred during combat service, 38 U.S.C.A. 
§ 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Veteran served during wartime and contends 
that he was in combat.  In the October 1991 Statement of 
Accredited Representative in Appealed Case, the Veteran's 
representative asserted that the Veteran supplied troops into 
combat conditions over all types of terrain.  The Board 
notes, however, that the Veteran does not appear to assert 
that his injuries were incurred during combat service.  The 
Veteran's July 1991 Substantive Appeal indicates that the 
Veteran did not file a claim of entitlement to service 
connection for injuries related to his April 1945 half-track 
accident because he believed only combat injuries rated such.  
In any event, the Board finds that the Veteran's service 
personnel records, consisting of his DD-214, do not contain 
indications of combat service.  Thus, 38 U.S.C.A. § 1154(b) 
is not for application.

The record before the Board contains a number of post-service 
treatment records, which will be addressed as pertinent. 
 Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.) 

Analysis

The first requirement for service connection has been met.  
There is no dispute that the Veteran has disabilities as to 
his right leg, right hip, and low back.  On VA examination in 
September 1992, Veteran reported that he has experienced 
right low back and right knee pain since the time of his in-
service half-track accident in April 1945.  The Veteran was 
diagnosed with Baker's cyst of the right knee.  X-ray 
examination of the right knee revealed mild degenerative 
changes without acute abnormalities.  Also on VA examination 
in September 1992, X-ray examination of the spine revealed 
degenerative changes of the lumbar spine. The Veteran was 
also diagnosed at that time with lumbar strain.  On VA 
examination in February 2009, the examiner noted that the 
Veteran clarified that his right hip pain is actually located 
in his right low back region and not in his right hip region.  
X-ray examination of the right hip, however, revealed mild 
degenerative changes.  

The first question in this case arises from the second 
element, evidence of disease or injury in service.  On this 
point, lay witnesses, such as the Veteran and his fellow 
service member, are credible to describe what happened in 
service, although they do not have the medical training and 
experience to provide a medical opinion or diagnosis.  See 38 
C.F.R. § 3.159 (2008).  On this point, the Board must resolve 
statements from the Veteran and conflicting medical evidence 
of record.

The Veteran most-recently asserts, at the time of his April 
2003 claim to reopen his previously denied claims of 
entitlement to service connection for a right leg disorder, a 
right hip disorder, and a low back disorder, that his 
disabilities are related to a half-track accident that 
occurred during service in April 1945.  In his July 1991 
Substantive Appeal, the Veteran asserted that he was 
medically treated in the field, subsequent to the April 1945 
half-track accident.

In support of the Veteran's claims, a fellow service member 
submitted a statement dated in June 1991.  The service member 
reported that he remembered an accident that occurred on 
Easter Sunday, April 1945, wherein the Veteran's half-track 
vehicle overturned and the Veteran was thrown out and 
injured.  The service member reported that he was 
approximately 500 feet away at the time of the accident and 
recalls that the Veteran was carried away by medics.  

The Veteran's only available service treatment record, his 
February 1946 separation examination, is silent for any 
notations or diagnoses of a right leg injury or condition, a 
right hip injury or condition, or a low back injury or 
condition.  There was no entry in the portion of the 
examination report that asked the Veteran if he, at the 
present time, had any disabling wound, injury, or disease.  
Additionally, the examiner noted "none" in the portion of 
the examination report that required a list of all 
significant diseases, wounds, and injuries.  The examiner 
also noted "none" in the portion of the examination report 
specifically for findings of musculoskeletal defects.  The 
examiner also noted "none" in the portion of the 
examination report that required his opinion as to whether 
any wound, injury, or disease, would result in any condition.  

Although the Veteran is certainly competent to state that he 
injured in his right leg, right hip, and low back, in a half-
track accident in April 1945, the Board does not find his 
contention to be credible.  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  There is simply no probative 
evidence corroborating the Veteran's statement.  It is 
significant that at the time of his above-described February 
1946 separation examination, conducted nine months subsequent 
to the half-track accident, the Veteran did not report any 
symptoms of injuries to his right leg, right hip, and low 
back.  It is also significant that the examiner did not find 
evidence of any wounds, injuries, or diseases, nor did he 
find any abnormalities as to the musculoskeletal system.  

Thus, although the Board finds credible evidence to establish 
the incurrence of a half-track accident in April 1945, there 
is no probative evidence of record indicating that such 
accident, or any in-service incident, resulted in significant 
injuries causing chronic disabilities as to the Veteran's 
right leg, right hip, and low back.  In this regard, there is 
no indication that at the time of the Veteran's February 1946 
separation examination, he had any injuries as to his right 
leg, right hip, or low back.  In fact, during such 
examination, the Veteran specifically denied having any 
significant injuries.  As such, the Board finds that the 
Veteran's statements made contemporaneous to service as to 
whether any significant injuries took place are more 
probative than the statements of the Veteran and his fellow 
service member made many years after service, and in relation 
to a claim for monetary benefits.

As to the third requirement of service connection, medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disabilities, the Board finds that the 
most probative evidence of record indicates that there is no 
such nexus.  The Board observes that there are three 
statements of record as to a medical nexus between the 
Veteran's period of service and his current disabilities.   

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

One of the Veteran's private physicians submitted a letter 
dated in October 1990 asserting that while the records of 
such treatment are no longer available, he treated the 
Veteran in the early 1950's for a low back problem.  The 
physician stated that he treated the Veteran for a service-
connected injury, however, after 43 years, the circumstances 
and exact treatment and diagnosis are fuzzy and unreliable.  
In an additional letter, dated in November 1990, the above-
referenced private physician reported that he saw the Veteran 
in the early 1950's for a low back condition.  The physician 
reported that the Veteran said that his low back condition 
was associated with a service-connected injury.  

The private physician's November 1990 statement made clear 
that his October 1990 statement, that he treated the Veteran 
for a service-connected injury, was made on the basis of the 
Veteran's report that his low back condition was associated 
with a service-connected injury.  However, as discussed 
above, the evidence of record demonstrates that the Veteran 
specifically denied having any significant injuries at the 
time of his February 1946 separation examination.  The Board 
may reject a medical opinion that is based on facts provided 
by the Veteran which have been found to be inaccurate or 
because other facts present in the record contradict the 
facts provided by the Veteran which formed the basis for the 
opinion. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the Veteran if rebutted 
by the overall weight of the evidence).  As the facts present 
in the record contradict the facts provided by the Veteran, 
the private physician's October 1990 statement, based upon 
such facts provided by the Veteran, is of little probative 
value.

Private treatment records dated in April 2003 indicate that 
the Veteran's physician opined that it is possible, as likely 
as not, that the Veteran's current leg, hip, and back 
conditions are directly linked, or had their early onset 
while in the military.  The physician reported that the 
Veteran had been a patient of his since 1999, and that he 
reviewed the Veteran's current medical problems and the July 
1991 statement submitted by the Veteran's fellow service 
member.  

The April 2003 opinion rendered by the Veteran's private 
physician was made without the benefit of a review of the 
Veteran's claims file.  As relevant facts related to the 
Veteran's medical history were included in his claims file, 
it is significant in this case that the private physician did 
not have the benefit of such facts.  The Board notes, 
however, that the review of a Veteran's claims file, as it 
pertains to obtaining an overview of a Veteran's medical 
history, is not a requirement for a private medical opinion, 
and such opinion may not be discounted solely because the 
private clinician did not review the claims file.  Nieves-
Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).   

A review of the Veteran's claims file would have provided the 
private physician an opportunity to consider the report of 
the Veteran's February 1946 separation examination.  The 
private physician would have been made aware that less than 
one year subsequent to the April 1945 half-track accident, 
the Veteran did not report any disabling wound, injury, or 
disease.  The private physician would have also been made 
aware that the examiner did not find any significant wounds, 
injuries, or diseases, or abnormalities as to the 
musculoskeletal system.  As such, the private physician's 
April 2003 opinion, rendered without consideration of the 
report of the Veteran's February 1946 separation examination, 
is of little probative value.

The Board finds that the most probative opinion of record as 
to a medical nexus between the Veteran's period of service 
and his current disabilities is the opinion rendered at the 
time of the February 2009 VA examination.  At that time, the 
examiner made clear that while the Veteran asserted a claim 
of entitlement to service connection for a right leg 
disorder, his diagnosed disability related to the right leg 
is actually a right knee condition.  Further, the examiner 
noted that the Veteran clarified that his right hip pain is 
actually located in his right low back region and not in his 
right hip region.  

Subsequent to physical examination and review of the 
Veteran's claims file, the examiner opined that the Veteran's 
right knee, right hip, and low back conditions cannot be 
connected to his time in service without resorting to mere 
speculation.  The examiner reasoned that the Veteran himself 
did not report any significant diseases, wounds, or injuries, 
nor were any noted by the examiner, during his February 1946 
physical examination upon separation from service, conducted 
only 9-10 months after the April 1945 half-track accident.  
Thus, the examiner found that such contradicts the Veteran's 
current assertions that his right leg, or right knee 
problems, right hip, or low back problems began during his 
period of service.  

The Board observes that the opinion rendered at the time of 
the February 2009 VA examination was based on a factual 
premise after consideration of the Veteran's February 1946 
separation examination, that without evidence of an in-
service injury, there can be no nexus between the same and a 
current disability.  The thoroughness of the examination, 
opportunity to review relevant facts related to the Veteran's 
case history, and reasons and bases provided for the February 
2009 opinion that the Veteran's current right leg, right hip, 
or low back disorders cannot be connected to his time in 
service without resorting to mere speculation, make such more 
probative than the private 1990 statements and the April 2003 
opinion. 

Conclusion

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
the most probative evidence of record does not establish a 
medical nexus between the Veteran's period of service and his 
right leg, right hip, and low back disorders, service 
connection for the same is not warranted.  

The Board acknowledges that, as discussed above, the Veteran 
can provide competent evidence about what he experienced; for 
example, his statements are competent evidence as to what 
symptoms he experienced, including that he experienced right 
leg pain, or more specifically, right knee pain, right hip 
pain, and low back pain while in service.  See, e.g., Layno, 
6 Vet. App. 465.  The Board also acknowledges that a July 
2003 statement from the Veteran's wife that when she married 
the Veteran in 1946 she noticed that he was not walking very 
well and complained about his hip and knees, may serve as 
competent evidence that she observed the same.  However, 
neither she nor the Veteran are competent to provide a 
medical nexus between the Veteran's current claimed 
disabilities and service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (holding that lay testimony is competent to 
establish pain or symptoms, but not establish a medical 
opinion).  Absent any probative medical evidence that the 
Veteran's right leg, right hip, and low back disorders are 
related to service, or to any incident therein, service 
connection is not warranted.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (noting that the question of whether a 
diagnosed disability is etiologically related to active 
service requires competent medical evidence).

In this case, service connection is not warranted on a direct 
basis.  The most probative evidence of record does not 
establish that the Veteran's right leg, right hip, or low 
back disorders were incurred in or aggravated by his period 
of service.  

Additionally, although the Veteran's right leg, right hip, 
and low back disorders are conditions for which presumptive 
service connection may be granted, as such have been 
diagnosed to include arthritis, there is no evidence that 
such manifested to a compensable degree within one year 
following active service.  Thus, service connection is not 
warranted on a presumptive basis.

As the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for a right leg 
disorder, a right hip disorder, and a low back 


disorder, the benefit of the doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right leg disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a low back disorder is denied.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that the Veteran is afforded every 
possible consideration.  

In April 2007, the Board remanded the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus for the provision of VA's notice and assistance 
requirements to the Veteran.  The requirements of VA's duty 
to notify and assist the claimant, however, have still not 
been met.  

With regard to the Veteran's application to reopen his 
previously denied claims of entitlement to service connection 
for bilateral hearing loss and tinnitus, the decision of the 
United States Court of Appeals for Veterans Claims in Kent v. 
Nicholson requires that the Secretary look at the bases for 
the prior denial and notify the Veteran as to what evidence 
is necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
at the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, despite specific instructions by the Board to 
the AMC in its April 2007 remand, the Veteran was notified as 
to the bases upon which his previously denied claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus were denied by the RO at the time of the June 
2003 rating decision, and not by the Board at the time of its 
January 1994 decision.  As such, an additional remand for the 
requested action is necessary.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran, and his 
representative, a corrective notice 
under 38 U.S.C.A. § 5103(a) that 
notifies the Veteran of what specific 
evidence would be required to 
substantiate the element or elements 
needed for service connection for 
bilateral hearing loss and tinnitus 
that were found insufficient in the 
prior denial on the merits by the Board 
in January 1994, specifically, medical 
evidence of a nexus between bilateral 
hearing loss and tinnitus and the 
Veteran's period of service.

2.  Readjudicate the Veteran's claims 
to reopen his previously denied claims 
of entitlement to service connection 
for bilateral hearing loss and 
tinnitus, considering any additional 
evidence added to the record.  If the 
actions remain adverse to the Veteran, 
provide the Veteran, and his 
representative, with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


